39 F.3d 1175
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Abel Parama BORROMEO, Plaintiff Appellant,v.Mary JOHNSON, individually and as agent of the DrugEnforcement Administration;  Katherine Schmeil, individuallyand as agent of Drug Enforcement Administration;  UlyssesGrant Young, individually and as agent of WV Board ofMedicine;  Thomas Clark, M.D., individually;  Steve Harper,individually;  Randy Mayhew, individually;  Steve Utt,individually;  Katherine Morgan, individually;  KennyCartwright, individually;  Doug Yanick, individually;  DonnaDunlap, individually;  Director Farley, individually and asdirector of The Worker's Comp Agency;  John Does 1-10,individually, Defendants Appellees.
No. 94-6990.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 15, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden II, Chief District Judge.  (CA-94-358-2)
Abel Parama Borromeo, appellant Pro Se.  Stephen Michael Horn, Asst. U.S. Atty., Charleston, WV;  David Paul Cleek, Cleek, Pullin, Knofp & Fowler, Charleston, WV;  Thomas Clark, Morgantown, WV;  Steven Paul McGowan, Jeffrey Kent Phillips, Steptoe & Johnson, Charleston, WV, for appellees.
S.D.W.Va.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his complaint asserting claims under 42 U.S.C. Sec. 1983 (1988) and Bivens.*  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Borromeo v. Johnson, No. CA-94-358-2 (S.D.W. Va.  Aug. 23, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)